DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 12/16/2020 has been considered by the Examiner.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12, 13, 15 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 12 recites: The light transmission element of claim 11, wherein the layer, including the sequence of optical elements is in the form of a monolayer of optical elements, and/or wherein the layer is formed in a surface, or a plane, or a planar manner.
	The combination of “and/or” and “or” creates unclear meets and bounds.
	Claim 13 recites: The light transmission element of claim 11, wherein the optical elements and, in particular, the subelements among one another are configured identically with respect to one another, geometrically and/or materially, wherein the optical elements are configured in the form of a double cone and/or a double pyramid, wherein the subelements are each configured as a cone or truncated cone and/or as a perpendicular, pyramid or truncated pyramid, and/or wherein the optical elements are configured in one piece or material-integrally.
	The multiple use of “and/or” does not clearly set forth how the subject matter of parent claim 11 is further defined.
	Claim 15 recites: The light transmission element of claim 11, wherein the optical elements and the subelements, at least locally or overall, are aligned identically with respect to one another, in particular, locally or overall, are aligned perpendicularly to the first side and/or to the second side, and/or in parallel to one another, in particular in relation to their body axes.
	The multiple use of “locally or overall” and “and/or” creates a number of possibilities which render claim 15’s further limiting of parent claim 11 unclear.
	Claim 16 recites: The light transmission element of claim 11, wherein the optical elements are situated in the layer in the form of a perpendicular, lattice, wherein the optical elements are situated in the layer in the form of a perpendicular, lattice and in the form of a dual lattice, in particular in the form of a very dense packing, and/or wherein the optical elements are situated two-dimensionally.
	Claim 16 appears to repeat a limitation.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 11-13 and 15-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Watanabe et al (7,253,955).
With respect to claim 11, Watanabe et al disclose: A light transmission element for an optical unit for transmitting and adapting the angle of transmitted light [ figure 10 discloses a contrast improving device for a display ], comprising: a sequence of multiple optical elements situated in the form of a layer, wherein the layer forms a first side and a second side, which face away from one another [ taught by the contrast improvement sheet including first optical functional element (1) and second optical functional element (2) – see column 13, lines 24-25 ]; and a respective optical element, including a pair of subelements which each extend from a geometrically essentially identical base in a tapering manner and which face one another with their bases and extend with different lengths along their taper [ defined by the shape of light absorbing regions (7) of first functional optical element (1) in relation to the inclined planes (8) of second optical functional element (2) ]; wherein the optical elements are aligned so that subelements having a greater length face the first side [ light absorbing regions (7) ] , and so that subelements having a lesser length face the second side [ inclined planes (8) ].
	Claims 17 and 18 are anticipated by the subject matter of Watanabe et al applied to claim 11 – figure 10 shows source light entering on the left and exiting on the right. Note a backlight for a display anticipates an emitter.
	Claim 12 is anticipated by column 13, lines 24-25.
	Claim 13 is anticipated because figure 10 shows the elements (7) and (8) having pyramidical shapes.
	Claims 15 and 16 are shown schematically by figure 10.
Allowable Subject Matter
Claims 19 and 20 are allowed.
The device of Watanabe et al is intended to be used in display systems and, as such, its use in LIDAR systems in the context set forth by claims 19 and 20 is not suggested to a skilled artisan.
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication should be directed to MARK HELLNER at telephone number (571)272-6981.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/MARK HELLNER/            Primary Examiner, Art Unit 3645